DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements (IDS) have been considered. Initialed copies of the IDS are enclosed herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 Claim(s) 1-4, 6-7, 10-12, 14-15, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10,379,308 B2 to Coate (hereinafter “Coate”).
	Regarding claim 1, Coate discloses a fiber optic network, comprising: at least one optical terminal, comprising: a housing (100 in Fig. 2); at least one tether cable (110 in Fig. 2) attached to the housing of the at least one optical terminal; and a linear array of connection ports (2 ports depicted in Fig. 2) disposed on the optical terminal; and a cable clamp (90 in Fig. 2) for aerially supporting the at least one optical terminal, the cable clamp is attached to a structure (e.g. pole 
	Regarding claim 2, Coate discloses that the optical terminal is not aerially supported using a separate support strand (Fig. 2; col. 2, ll. 14-16).
	Regarding claim 3, Coate discloses that the optical terminal is not mounted to a pole (Fig. 2).
	Regarding claim 4, Coate discloses that the at least one optical terminal further comprising one or more mounting features (not separately labeled but clearly depicted as a part of the terminal 100 in Fig. 2), wherein the at least one tether cable is attached to the one or more mounting features (clearly shown in Fig. 2).
	Regarding claim 6, Coate discloses that the at least one tether cable forms a portion of a loop before being gripped by the cable clamp (Fig. 2 clearly shows that the tether 110 forms a loop before gripped by the clamp 90).
	Regarding claim 7, Coate discloses that the housing comprises a rectangular box form factor and the one or more mounting features are disposed on a long side of the rectangular box form factor (clearly shown in 100 in Fig. 2).
	
	Regarding claim 10, Coate discloses a fiber optic network, comprising: at least one optical terminal, comprising: a housing (100 in Fig. 2) comprising one or more mounting features (not explicitly labeled but clearly shown as a part of 100 in Fig. 2); at least one tether cable (110 in Fig. 2) attached to the housing of the at least one optical terminal, wherein a portion of the at least one tether cable is attached to the one or more mounting features (clearly shown in Fig. 2); and a linear array of connection ports (not explicitly labeled but clearly shown 
	Regarding claim 11, Coate discloses that the optical terminal is not aerially supported using a separate support strand (Fig. 2; col. 2, ll. 14-16).
Regarding claim 12, Coate discloses that the optical terminal is not mounted to a pole (Fig. 2).
	Regarding claim 14, Coate discloses that the at least one tether cable forms a portion of a loop before being gripped by the cable clamp (Fig. 2 clearly shows that the tether 110 forms a loop before gripped by the clamp 90).
Regarding claim 15, Coate discloses that the housing comprises a rectangular box form factor and the one or more mounting features are disposed on a long side of the rectangular box form factor (clearly shown in 100 in Fig. 2).

Regarding claim 22, Coate discloses an optical terminal used in a fiber optic network with all the claimed structural elements of the optical terminal, as already discussed above regarding claims 1 and 10. As such, Coate also necessarily discloses a method of installing such an optical terminal comprising the steps of “providing” an optical terminal comprising a housing and at least one tether cable wherein the housing comprises at least one mounting feature (see above regarding claim 1); “attaching” a cable clamp to a structure (see above regarding claim 1); “securing” a portion of the tether cable in the clamp (col. 1, ll. 64-66); “attaching” the tether cable to the mounting feature (this step is inherently carried out in making the structure as shown .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5, 13, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate.
	Regarding claim 5 and 13, Coate discloses a fiber optic network optical terminal as already discussed above regarding claim 1 and claim 10. However, it does not explicitly disclose the use of a cable tie for coupling the tether cable to one or more mounting features of the optical terminal. On the other hand, the use of a cable tie is well known and common in the optical fiber 

	Regarding claim 18, Coate discloses a fiber optic network comprising an optical terminal comprising: a housing (100 in Fig. 2) comprising a plurality of mounting features disposed on an outer perimeter (not explicitly labeled but clearly shown in 100 in Fig. 2) and a linear array of connection ports (i.e. two ports shown in 100 in Fig. 2), wherein the connection ports re suitable for making an optical connection with the optical terminal (inherent characteristics of the optical port) and define a connection plane aligned on respective centerlines of the linear array of connection ports (apparent in Fig. 2), and the plurality of mounting features are at least partially disposed on the connection plane (apparent in 100 in Fig. 2); at least one tether cable (110 in Fig. 2) attached to the housing of the at least one optical terminal, and secured to the housing using one or more of the plurality of mounting features (shown in 100 in Fig. 2).
	However, Coate does not explicitly disclose a portion of the at least one tether cable being wrapped about the outer perimeter of the housing in one or more coils. On the other hand, wrapping extra slack portions of an optical fiber around the periphery of the fiber optic terminal enclosure is well known and common in the optical fiber enclosure art. One of ordinary skill in the art would readily recognize the advantage of such cable wrapping since it provides a simple and easy cable management means for maintaining extra length of fiber optic cable near the fiber 
	Regarding claim 21, Coate renders a fiber optic network optical terminal obvious as already discussed above regarding claim 18. In addition, Coate discloses the use of an optical splitter disposed within the optical terminal as claimed in claim 21 (col. 13, ll. 51-54).

Claim 8-9, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate in view of US Patent No. 7,489,849 B2 to Reagan et al. (hereinafter “Reagan”).
Regarding claims 8-9, 16-17, 19-20, Coate discloses a fiber optic network optical terminal as already discussed above regarding claim 1 and claim 18. Although Coate discloses the existence of a distribution cable (70 in Fig. 2), it does not explicitly disclose the tether cable being terminated with a fiber optic connector as claimed in the present application. On the other hand, the use of a fiber optic connector in an optical terminal box is known in the art, as taught by Reagan. Reagan discloses fiber optic terminal box comprising plurality of connector ports for coupling with connectorized optical fiber cables for optical signal distribution (Fig. 3A discloses the terminal box with connectorized fiber optic cables). Such an arrangement would be readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for repeatedly engageable/ disengageable fiber optic cable coupling and facilitates installation and repair of fiber optic cables. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coate in view of US Patent Application Publication No US 2018/0246283 A1 to Pepe et al. (hereinafter “Pepe”).
Coate renders a fiber optic network optical terminal obvious as already discussed above regarding claim 18. However, Coate does not explicitly disclose the use of a plurality of actuators associated with the linear array of connection ports, in the manner claimed in the present application. On the other hand, such actuators are known in the art as taught by Pepe. Pepe discloses a plurality of actuators (240 in Fig. 5) for securing and releasing plurality of associated fiber optic connectors in a fiber optic terminal device (Fig. 5). One of ordinary skill in the art would readily recognize such actuators as advantageous and desirable since it would prevent any accidental or inadvertent disconnection of fiber optic connector from the fiber optic terminal device. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Coate to have a plurality of actuators associated with the linear array of connection ports, in the manner claimed in the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent No. 7,580,607 B2 discloses an aerial optical fiber slack storage bracket (100 in Fig. 1) for looping extra length optical fiber cable (Fig. 4) and aerially mounting the cable path.
US Patent No. 7,085,468 B2 discloses a fiber optic cable enclosure (4 in Fig. 2) supported by a bend radius protector (5 in Fig. 2) for preventing excessive bending of fiber optic drop wires. The free end of the drop wire is clamped to a utility pole (1 in Fig. 2; see abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SUNG H PAK/Primary Examiner, Art Unit 2874